Citation Nr: 0509947	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  96-31 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to March 
1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Pursuant to the veteran's request, 
his claims file was transferred to the Baltimore, Maryland, 
RO subsequent to the initial adjudication.

The veteran testified at a Board Hearing in April 2002 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony, as well as the RO hearing, is associated with the 
claims file.

A May 2000 rating decision granted service connection for 
tinnitus, effective August 7, 1995, and for peripheral 
vestibular disorder, effective August 10, 1999.  The veteran 
submitted a timely notice of disagreement (NOD) with the 
effective dates.  A September 2000 rating decision determined 
that entitlement to earlier effective dates was denied, and a 
statement of the case (SOC) was issued in September 2000.  In 
an April 2002 VA Form 21-4138, the veteran requested that the 
statement be accepted as an "appeal of the denial of earlier 
effective date," which the Board construes as a request to 
treat the Form 21-4138 as a VA Form 9 equivalent.  The Board 
notes no other record in the claims file of the veteran 
having submitted a substantive appeal or otherwise having 
responded to the September 2000 SOC on the issue of the 
effective dates.  Thus, the Board deems the veteran's April 
2002 statement or Form 9 equivalent as untimely, and the 
Board does not have jurisdiction of the issue.

An August 2001 rating decision denied service connection for 
post-traumatic headaches and an eye injury.  In a September 
2001 letter, the veteran's representative informed the RO of 
the veteran's NOD to the decision and requested the RO to 
issue a SOC and provide a VA Form 9.  The veteran's 
representative placed the matter of the veteran's NOD on the 
record at the April 2002 Board Hearing, and the April 2002 VA 
Form 21-4138 referenced above, which also reflected the 
veteran's repeat disagreement with the August 2001 rating 
decision, was the veteran's follow-up action to the Hearing.  
In such cases, the appellate process has commenced and the 
appellant is entitled to a SOC on the issue.  See Pond v. 
West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).  The Board also notes, however, that, in an 
October 2003 VA Form 21-4138, the veteran related that he 
desired "to waive all actions being done by the Board except 
individual employability."  In light of the fact that there 
is no perfected appeal of the post-traumatic headaches and 
eye injury issues before the Board, the Board does not 
construe the October 2003 statement as a withdrawal of the 
appeal.  Thus, the Board refers this matter to the Agency of 
Original Jurisdiction (AOJ) for clarification and, if 
indicated, issuance of a SOC.

During the initial review of this case, the Board determined 
that additional development was necessary and directed that 
development pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  That authority, however, was 
clarified and altered by the Court of Appeals for the Federal 
Circuit's decision in Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), which held that, in most cases, in the absence of a 
waiver by the claimant, the Board must first refer newly 
developed evidence to the Agency of Original Jurisdiction 
(AOJ).  In compliance with DAV, the Board remanded the case 
to the RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument in 
his behalf in March 2005.

The Board notes the veteran's July 2004 request that his case 
be advanced on the Docket due to financial hardship.  See 
38 C.F.R. § 20.900(c) (2004).  In light of this decision, the 
Board deems the Motion as mooted.




FINDINGS OF FACT

1.  The objective clinical evidence deemed medically reliable 
shows the veteran's hearing loss to manifest within normal 
limits or at a mild level and a speech recognition threshold 
of 30 db and excellent word recognition for left ear.

2.  The evidence of record does not show the veteran's 
bilateral hearing loss to more nearly approximate a 
compensable evaluation or that the veteran's bilateral 
hearing loss presents an unusual or exceptional disability 
picture.


CONCLUSION OF LAW

The requirements for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 
4.7, 4.87, Diagnostic Code (DC) 6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1993.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits, even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  Nonetheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in this 
case was not prejudicial to the veteran for the reasons 
specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case remained under 
continuous development throughout the appeal period, as 
reflected in the several examinations conducted in an effort 
to assessed the extent of the veteran's claimed hearing loss.  
Third, the veteran was provided with two VCAA notices during 
the appeal period.  In November 2002, the Board provided the 
veteran a VCAA notice prior to undertaking the additional 
development noted in the Introduction.  In light of the DAV 
decision, however, the veteran was provided another VCAA 
notice by the AOJ after the Board Remand.

In a letter dated in January 2004 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran of the evidence obtained or received by 
the RO to that date.  The letter also informed the veteran 
that he was scheduled for another hearing examination, that 
he had a duty to report for the examination, and it asked the 
veteran to provide recent medical evidence that his hearing 
loss had increased in severity, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.  The letter further informed the veteran that the 
RO would obtain any Federal records he identified as related 
to this claim and, at his option, the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

The veteran's response to the VCAA notice was to submit 
written statements in support his claim.  Thus, the Board has 
clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the veteran responded in an informed manner in 
accordance with the letter's contents.

Accordingly, in light of the continuous development efforts, 
the fact of VCAA notice having been provided, and the fact 
that the veteran has demonstrated by his actions, including 
those after receipt of VCAA notice, that he was adequately 
informed, the Board finds the timing of the VCAA notice did 
not prejudice the veteran in the pursuit of his claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained private 
treatment reports, the veteran's VA treatment records, and 
arranged for periodic hearing examinations throughout the 
appeal period.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that was not acted on.  
All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c).

Overview

Historically, an October 1981 Narrative Summary prepared 
during the veteran's active service reflects that the veteran 
was noted to have a significant threshold shift in July 1981 
after only 18 months of service.  A then current 40-hour 
audiogram revealed across-the-board threshold shift in all 
frequencies with no air/bone gap, which was deemed highly 
suggestive of a neurosensory hearing loss secondary to noise 
exposure.  In light of the fact that the veteran was already 
on a H-2 profile, it was suggested that he be placed in a 
specialty which entailed only minimal noise exposure.

After his discharge from active service, the veteran applied 
for service connection in July 1982.  A September 1982 rating 
decision granted the veteran service connection for a hearing 
loss with a non-compensable evaluation.  He did not report 
for his VA audio examination scheduled to develop his claim.  
Thus, the RO continued the non-compensable evaluation.  The 
veteran requested a rescheduled examination, which was done.  
The November 1982 examination was interpreted as showing the 
veteran's hearing to be within normal limits.  The December 
1982 decision letter informed the veteran that his non-
compensable evaluation would be continued.

Factual background

The veteran filed his current application for an increase in 
August 1995.  A January 1996 rating decision continued the 
non-compensable evaluation.  The October 1995 VA audio 
examination report reflects that the results of the September 
1995 examination were unreliable, and he was rescheduled for 
an auditory brain stem response examination.  The October 
1995 report reflects that air conduction threshold responses 
were obtained using auditory brain stem testing, which showed 
as follows:





HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
20
20
20
30
30
25
LEFT
20
20
20
30
30
25

Speech recognition scores were not obtained.  The report 
reflects that the examiners noted the results to be 
consistent, and that they were deemed to reflect organic 
threshold of hearing to be within normal limits, bilaterally.  
The examiners also noted that the test results were obtained 
after repeated attempts to obtain reliable and consistent 
speech and air conduction results.  Audiometric brain stem 
response testing was used to establish air conduction 
threshold, and word discrimination testing was not deemed 
reliable.

A February 1998 VA Form 119, Report of Contact, reflects a 
telephone conversation wherein the veteran related that he 
would cooperate at a re-ordered audio examination, and that 
the RO employee informed the veteran that he could avoid the 
examination results being deemed unusable if he cooperated.

At the February 1998 RO hearing, the veteran related that he 
had a severe tone problem in his right ear which precluded 
him from hearing very well in that ear, it impacted his left 
ear as well, and that it seemed to be getting worse.  He also 
related that it caused him problems in conversations, job 
interviews, and his ability to perform his job.  The veteran 
claimed that the "tone" sound in his ears was such that he 
drank alcohol after work to cope with it.  He related having 
been terminated form jobs but for reasons unrelated to his 
hearing disorder.  The veteran related that, despite the test 
results to the contrary, he believed his hearing problem was 
significant and that it rendered him unemployable.  He also 
related that he was in treatment for alcohol abuse.

A private May 1998 examination report reflects that the 
veteran as having a moderate sensorineural hearing loss in 
the left ear, with excellent word discrimination, and a 
severe to profound sensorineural hearing loss in the right 
ear.  The tympanic membranes were within normal limits 
bilaterally.

The June 1998 VA examination report reflects that the veteran 
reported a hearing loss in both ears, worse in the right ear.  
The ostoscopy examination was within normal limits.  
Objective audiology tests were consistent with hearing within 
normal limits.  The Bekesy pattern was consistent with a 
functional hearing loss (pulsating tone poorer than 
continuous tone).  Reflexes for acoustic immittance were 
within normal limits and the auditory brainstem responses 
were within normal limits, which were consistent with the 
1995 results.  The co-examiner noted that, although he could 
never get voluntary puretone threshold responses better than 
50 db in either ear from the veteran, voluntary speech 
awareness thresholds were no worse than 30 db.  The co-
examiner noted that reliable speech reception and 
discrimination measures could not be obtained, but observed 
that the veteran never showed any difficulty with conversing 
at normal conversation volume levels with any of the 
examiners, reception staff, or the VA police officer who 
accompanied him.  The only time he exhibited any sign of a 
hearing loss was when he was wearing earphones and being 
asked to respond to the softest levels he could hear.

The examiner observed that it was possible that the veteran 
experienced a temporary threshold shift (emphasis added) with 
noise exposure while in active service, and then, for 
whatever reasons, routinely exaggerated his thresholds after 
his hearing recovered.  The other VA examiner observed that 
it appeared that the military audiometric technicians were 
not able to detect exaggerated thresholds as were VA 
audiologists.  The examiner recommended psychological 
evaluation/treatment to determine why the veteran persisted 
in the observed test behaviors.

The September 1998 supplemental SOC (SSOC) reflects that, 
based on the June 1998 report of speech awareness thresholds 
of no worse than 30 db, the non-compensable evaluation was 
continued.

A February 1999 VA treatment note reflects that immittance in 
both ears was within normal limits, with reflexes in a range 
suggestive of normal hearing.  The note reflects that the 
veteran did not respond at normal crossover levels, and that 
reliability was poor for both ears.  The evaluator observed 
that the veteran might improve after completion of the 
alcohol abuse program in which he was enrolled.  An April 
1999 VA treatment note reflects an entry of an assessment of 
hearing loss with inconsistent audiograms, and that the 
veteran could not explain the past results.

The October 1999 VA examination report reflects that, again, 
the veteran's audiology test was deemed to reflect unreliable 
results and no results were recorded on the audiograms.  
Speech recognition was 92 percent in the left ear.  The 
examiner noted that immittance suggested normal middle ear 
function in both ears, with acoustic reflexes at hearing 
levels which suggested hearing within normal limits or mild 
sensorineural hearing loss, which was inconsistent with the 
profound hearing levels, right ear, and moderately severe 
levels reported.  The examiner noted that the absence of 
crossover hearing, right ear, and excellent word recognition 
scores, left ear, at hearing levels below the veteran's 
stated puretone thresholds, are suggestive of functional 
overlay to his responses.

At the April 2002 Travel Board hearing, the veteran related 
that, in the interim, he had received a hearing aid for his 
right ear, but it had not helped at all, and he was informed 
that there was no other avenue.  The veteran reported 
difficulty hearing in his left ear as well, and that he had 
difficulty hearing conversations and understanding his 
instructors in his education classes.  He described his math 
class has having not less than 15 students.  He provided the 
name of his VA care provider who was familiar with his 
medical problems.

A November 2002 note by the veteran's VA provider reflects 
the veteran as having a history of chronic headaches, chronic 
tinnitus, and vertigo, and that he had treated the veteran 
for three years.  The provider's note reflects no mention of 
the veteran's hearing loss or its impact on his daily 
activities.  In separate statements of November 2002, the 
veteran related that his hearing loss, and fear of eventual 
deafness, have made him hard to get along with, as he snaps 
at loved ones, and that it is the constant tinnitus which had 
distracted him and made it difficult for him to remember math 
formulae.

A March 2003 report from a VA psychologist who counseled the 
veteran for Vocation and Rehabilitation services reflects no 
comment as to symptoms or impact of the veteran's hearing 
loss.  The counselor did relate that the veteran complained 
of noise and actions of other students that he viewed as 
unacceptable.

In a February 2004 statement, the veteran recounted what he 
viewed as the history of his hearing disorder beginning with 
the events while he was in active service.  He also related 
symptoms not connected with the evaluation of his hearing 
disorder, and that it was those symptoms which caused him to 
stop taking college courses.

The February 2004 VA audio examination report reflects that 
the examiner reviewed the veteran's claims file and noted 
that the credentials of the examining clinicians and the 
accurateness of the evaluations done in active service raised 
suspicion.  The examiner noted that the veteran's Examination 
For Separation was documented as complete in March 1982 by a 
technical sergeant at an Air Force Regional Hospital, but no 
audiologic data or explanation of results were provided.  The 
examiner also noted the history of audiology examinations 
which rendered unreliable results.  The audiograms of the 
February 2004 examination reflected as follows:






HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
70
85
85
85
85
85
LEFT
55
85
85
70
70
78

Speech recognition scores were 54 percent, right ear, and 96 
percent, left ear.  The immittance study suggested normal 
middle ear function in both ears, with negative decay.  The 
examiner deemed the interest reliability to be poor due to: 
conversation held well below voluntary thresholds (talk over 
40 db); poor speech recognition test, speech, puretone, and 
acoustic reflex agreement; positive speech stenger; and, 
reinstruction.  The examiner assessed the results as not 
suitable for rating purposes, and opined that the most 
objective results, i.e., acoustic reflex thresholds, 
suggested hearing within normal limits or at a mild level for 
both ears.  The examiner noted that assessment also was 
supported by a speech recognition test of 30 db and excellent 
word recognition, left ear, which were the only subjective 
results deemed remotely accurate.  The examiner recommended 
against a reevaluation, given the veteran's previous 
behavioral patterns and unwillingness to reliably participate 
in the testing process.

Applicable law and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
Evaluations of defective hearing range from non-compensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.
The current rating criteria provide that when impaired 
hearing is service-connected in only one ear, and the veteran 
is not totally deaf in both ears, the non-service-connected 
ear will be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. §§ 3.383, 
4.85(f).

Revisions to 38 U.S.C.A. § 1160(a)(3) provide as follows: 
"Where a veteran has suffered- ...(3) deafness compensable to 
a degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
the result of non-service-connected disability not the result 
of the veteran's own willful misconduct"...the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability."  See Veterans Benefits Act of 2002 (VBA), Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled 
copy), Section 103 of S. 2237, 107th Congress (2002).

Analysis

The evidence of record shows a 10+-year history of a pattern 
of audiology examinations which the examiners, unanimously, 
assessed as unreliable as a result of less than desired 
participation by the veteran.  Indeed, the examiners at the 
1998 and 2004 VA examinations also questioned the efficacy of 
the in-service audio examinations, perhaps due to the limited 
training or experience of the military technicians, which 
initially diagnosed the veteran as having a hearing loss.  
Nonetheless, as noted in the 1998 SSOC, the veteran is 
service connected for a hearing loss.  The Board finds, 
however, that the evidence of record compelling shows the 
veteran's hearing disorder to more nearly approximate a non-
compensable evaluation.  38 C.F.R. §§ 4.3, 4.7.

A compensable evaluation is not warranted for the following 
reasons: although the veteran has claimed deafness, the 
medical evidence of record has not diagnosed any deafness, 
thus, none of the provisions of the VBA apply to the veteran; 
the veteran's various statements and his testimony at the RO 
and Board hearings clearly reflect that the "deafness" he 
described primarily was tinnitus, for which he is separately 
service connected and evaluated; and finally, the VA 
examiners at the 1999 and 2004 examinations observed that the 
best available objective evidence showed the veteran to 
manifest at a puretone threshold of 30 db.  Even if one 
accepts the 2004  speech recognition score of 54 percent for 
the right ear and accord him Roman Numeral VI, his left ear 
is at Roman Numeral I, which still is a non-compensable 
rating.  38 C.F.R. § 4.86, DC 6100.  The Board finds, 
however, that the objective evidence of records shows the 
veteran's hearing to manifest at Roman Numeral I for both 
ears.  38 C.F.R. § 4.7.

At the Board hearing, the veteran's representative 
specifically requested extra-schedular consideration in light 
of the veteran's testimony on the claimed impact of his 
hearing disorder on his ability to maintain employment and 
his education.  In exceptional cases, where the rating 
schedule is deemed in adequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  Id.; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, 
determine whether a particular claim merits submission for an 
extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Further, where the RO has considered the issue of an extra-
schedular rating and determined it inapplicable, the Board is 
not specifically precluded from affirming a RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular 
rating.  Bagwell v. Brown, 9 Vet. App. at 339.

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  In addition to the evidence showing 
the veteran's hearing disorder to manifest at a non 
compensable rate, the veteran consistently has attributed his 
most severe symptoms to his claimed tinnitus and chronic 
headaches, which were the subject of a separate claim.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


